Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 12/28/2020, which was received 4/28/2021. Acknowledgement is made to the amendment to claims 21,28,35 and the cancelation of claims 24-26,31-33,38-40. Applicant’s amendment and remarks have been carefully considered and were persuasive, however, after further search and consideration the following new ground of rejection is provided below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

laims 21,22,23,27,28,29,30,34,35,36,37 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhary et al (US PG PUB 20190160958) in view of Beaurepaire (US PG PUB 20200173808) and further in view of Jamail (20180365598).

In regards to claim 21, Chaudhary discloses a method, comprising: 
receiving origin location data and destination location data from a plurality of users, wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations (Chaudhary, para 0020, beginning and ending points of a travel itinerary is entered in to the route manage);
determining a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data (Chaudhary, FIG 4, ev operator is provided with ev charging locations that may be an origin for charging and numerous other stations throughout the route to the final location) ;
determining a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub (Chaudhary, FIG 3, station options along the route are calculated and proposed to the ev operator);
configured for physical transfer among the plurality of users between the respective origin virtual hub and the respective destination hub using the plurality of virtual hub routes. Beaurepaire teaches receiving energy attribute data from the plurality of users, wherein the energy attribute data corresponds to one or more attributes of available energy configured for physical transfer among the plurality of users between the respective origin virtual hub and the respective destination hub using the plurality of virtual hub routes (Beaurepaire, FIG 8, para 0041, geofences are created along a route around products of interest for the user to purchase between a destination and a origin. It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in Chaudhary receiving energy attribute data from the plurality of users, wherein the energy attribute data corresponds to one or more attributes of available energy configured for physical transfer among the plurality of users between the respective origin virtual hub and the respective destination hub using the plurality of virtual hub routes as is taught by Beaurepaire, since this will allow the user to pre-purchase product and redeem the virtual commodity at other locations on a as needed basis.
Applicant may argue that Beaurepaire does not expressly disclose that the product in the virtual hubs is not energy related. Beaurepaire does disclose the sale of products along a route at virtual hubs starting at an origin and ending at a destination. However these differences are only found in the non-functional data stored. Data 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to store any data in the fields of the invention as shown in Rizzo because such data does not functionally relate to the substrate of the invention and merely labeling the data differently from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
The combination of Chaudhary and Beaurepaire teach determining an energy exchange for one or more renewable energy units based on the plurality of virtual hub routes and the energy attribute data, wherein the one or more renewable energy units correspond to the available renewable energy configured for physical transfer between the respective origin virtual hub and the respective destination virtual hub using the plurality of virtual hub routes, but does not specifically mention that physical transfer from the exchange is among the plurality of users. Jamail teaches the transferring of multiple products with different characterizes among a plurality of users, (Jamail, para 0015, various products are listed on an exchange for sale by various users traveling a route from origin to destination). It would have been obvious to a person having ordinary skill in the art at the time of the invention to include in the combination of Chaudhary and Beaurepaire physical transfer from the exchange is among the plurality of users as 

In regards to claim 22, the combination of Chaudhary, Beaurepaire  and Jamail teach wherein the energy attribute data comprises renewable energy type, purchase price, renewable energy availability, renewable energy location, or combinations thereof (Chaudhary, para 0018, 0019).

In regards to claim 23, the combination of Chaudhary, Beaurepaire  and Jamail teach wherein the available renewable energy comprises energy generated using solar power, biomass, wind, geothermal power, hydroelectrical power, tidal power, hydrogen, lunar power, chlorophyll, or combinations thereof (Senior, ethanol as a biofuel, Chaudhary, para 0018, solar farm energy) .

In regards to claim 27, the combination of Chaudhary, Beaurepaire  and Jamail teach wherein the respective virtual hub route comprises one or more additional locations along the geographic route, wherein the one or more additional locations correspond to one or more additional virtual hubs (Chaudhary, “a route manager 24 will determine the possible route/station options to handle the travel itinerary, i.e., get the EV 13 to its endpoint. For example, if a given EV 13 has a range of 300 miles, and there are three possible routes with five available stations, route manager 24 will determine all viable route and station options that can meet the 300 mile charging options. An 

In regards to claim 28, the combination of Chaudhary, Beaurepaire  and Jamail teach computing system, comprising: one or more processors; and
one or more memory comprising program instructions executable by the one or more processors to:
receive origin location data and destination location data from a plurality of users, wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations;
determine a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data;
determine a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub;
receive energy attribute data from the plurality of users, wherein the energy attribute data corresponds to one or more attributes of available renewable energy configured for physical transfer among the plurality of users between the respective origin virtual hub and the respective destination virtual hub  using the plurality of virtual hub routes; and 
determine an energy exchange for one or more renewable energy units based on the plurality of virtual hub routes and the energy attribute data, wherein the one or more renewable energy units correspond to the available renewable energy configured for physical transfer among the plurality of users between the respective origin virtual hub and the respective destination virtual hub using the plurality of virtual hub routes (see response to claim 21)
.
In regards to claim 29, the combination of Chaudhary, Beaurepaire  and Jamail teach wherein the energy attribute data comprises renewable energy type, purchase price, renewable energy availability, renewable energy location, or combinations thereof (see response to claim 22).

In regards to claim 30, the combination of Chaudhary, Beaurepaire  and Jamail teach wherein the available renewable energy comprises energy generated using solar power, biomass, wind, geothermal power, hydroelectrical power, tidal power, hydrogen, lunar power, chlorophyll, or combinations thereof (see response to claim 23).


In regards to claim 34, the combination of Chaudhary, Beaurepaire  and Jamail teach wherein the respective virtual hub route comprises one or more additional 

In regards to claim 35, the combination of Chaudhary, Beaurepaire  and Jamail teach a non-transitory computer-readable medium having stored thereon a plurality of computer-executable instructions which, when executed by a computer, cause the computer to:
receive origin location data and destination location data from a plurality of users, wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations;
determine a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more
origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data;
determine a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub;
receive energy attribute data from the plurality of users, wherein the energy attribute data corresponds to one or more attributes of available renewable energy configured for physical transfer among the plurality of users between the respective origin virtual hub and the respective destination virtual hub using the plurality of virtual hub routes; and
physical transfer among the plurality of users between the respective origin virtual hub and the respective destination virtual hub using the plurality of virtual hub routes (see response to claim 21).

In regards to claim 36, the combination of Chaudhary, Beaurepaire  and Jamail teach wherein the energy attribute data comprises renewable energy type, purchase price, renewable energy availability, renewable energy location, or combinations thereof (see response to claim 22).

In regards to claim 37, the combination of Chaudhary, Beaurepaire  and Jamail teach wherein the available renewable energy comprises energy generated using solar power, biomass, wind, geothermal power, hydroelectrical power, tidal power, hydrogen, lunar power, chlorophyll, or combinations thereof (see response to claim 23).

	Response to Arguments
Applicant’s arguments with respect to claim(s) 21,22,23,27,28,29,30,34,35,36,37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled

For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625